Citation Nr: 1541688	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-26 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with right leg peripheral vascular disease and erectile dysfunction.

2.  Entitlement to a rating in excess of 10 percent for right lower extremity peripheral neuropathy.

3.  Entitlement to a rating in excess of 10 percent for left lower extremity peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967. 

These matter come to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

In his October 2011 substantive appeal, the Veteran requested that he be provided a hearing before a member of the Board. The Veteran was scheduled for the requested hearing in August 2015.  The Veteran did not report for the scheduled hearing without explanation.  Therefore, the hearing request is considered withdrawn.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2014).  That duty includes obtaining an examination if the evidence of record is not sufficient or sufficiently contemporaneous to adjudicate the claim.

The Veteran was last examined for rating the disabilities on appeal in May 2011, over four years ago.  That examination is too remote to allow for rating the current level of disability.  Therefore, the Board finds that a VA examination should be scheduled.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA examination to determine the current severity of diabetes mellitus with right leg peripheral vascular disease and erectile dysfunction, and for bilateral lower extremity peripheral neuropathy.  The examiner must review the claims file and should note that review in the examination report.  The examiner should provide all information for rating the disabilities.  The examiner should state whether or not regulation of activities (avoidance of strenuous occupational and recreational activities) is medically necessary due to diabetes mellitus.  The examiner should also describe the level of disability due to lower extremity peripheral neuropathy and should opine whether the level of paralysis or neuritis is complete, incomplete yet severe, incomplete yet moderate, or incomplete yet mild.

2.  Then, readjudicate the issues on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran is informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


